DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-19, 22, and 24 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2017/056227, filed on October 11, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 15, the device’s distal shuttle portion comprises a wire mesh or cut tube. It 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-15, 17-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heilman (WO 2016070147 A1).
Regarding Claim 1,Heilman discloses: 
An endovascular shunt implantation system (abstract) (figures 3A-5G), comprising: 
a guide member ( guidewire, 302) having a distal portion (distal portion, 202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012); 
a delivery catheter (delivery catheter, 304) movably coupled to the guide member (302) (paragraph 00107), wherein a distal end of the delivery catheter comprises or is otherwise coupled to a tissue penetrating element (tissue penetrating element, 306) such that the delivery catheter and tissue penetrating element (306) are translatable relative to the distal portion (202) of the guide member (302) within the IPS; 

a shunt delivery shuttle (shuttle element, 570, or expandable element 390) at least partially positioned within a lumen (inner lumen, 207) of, and movable relative to, the delivery catheter (304), the shunt delivery shuttle (570) comprising an elongate proximal pusher (pusher member, 310) coupled to a distal shuttle portion configured to collapse around an elongate shunt body (shunt, 200) to thereby transport the shunt (200) body through the delivery catheter lumen (304) (paragraph 00240), wherein the distal shuttle portion self-expands to release the shunt body (200) when the distal shuttle portion is advanced out of the delivery catheter lumen (paragraph 00138).
Regarding Claim 2 Heilman teaches the endovascular shunt implantation system of claim 1, further comprising an expandable anchor (distal anchor, 208) (figure 22A) configured for being deployed in a dural venous sinus of the patient at a location distal to a target penetration site located on a curved portion of the IPS wall (paragraph 00108), wherein the elongate guide member (203) is coupled to, and extends proximally from, the anchor (208) (Figure 22A). 
Regarding Claim 4 Heilman teaches the endovascular shunt implantation system of claim 2, herein the dural venous sinus comprises the IPS (Paragraph 00273).
Regarding Claim 7 Heilman teaches the endovascular shunt implantation system of claim 1, wherein the guard member comprises a tubular guard body (200) having a first guard body lumen (200) or recess configured to receive the penetrating element (306), and a plurality of pull wires (paragraph 00172), each pull wire having a distal portion (282) fixed within or otherwise attached to the guard body 
Regarding Claim 8 Heilman teaches the endovascular shunt implantation system of claim 1, wherein the open distal end portion (377) of the guard member (304) has a beveled or tapered portion (Figure 20B), and wherein the inner surface feature (370) is located on said beveled or tapered portion (paragraph 00128).
Regarding Claim 9 Heilman teaches the endovascular shunt implantation system of claim 1, wherein the guard member (304) comprises a lumen configured to accommodate passage therethrough of the guide member (320).
Regarding Claim 10 Heilman teaches the endovascular shunt implantation system of claim 1,, further comprising an endovascular shunt device, the shunt device comprising an elongate shunt body (200) held within the collapsed distal shuttle portion of the shunt shuttle (570) within the delivery catheter lumen (figure 62B-62C), and a distal shunt anchor (229) coupled to a distal end of the shunt body (200) and extending distally from the distal shuttle portion of the shunt shuttle(570)(Figure 4D) , wherein the distal shunt anchor (229)  self-expands (paragraph 00154) when advanced out of the delivery catheter lumen through the opening of the tissue penetrating element (250) .
Regarding Claim 11 Heilman teaches the endovascular shunt implantation system of claim 1,The endovascular shunt implantation system of claim 10, wherein the shunt device further comprises one or more cerebrospinal fluid (CSF) intake openings (paragraph 0094) in a distal portion of the shunt that are in fluid communication with a shunt lumen (209) extending through the shunt body, the shunt body (200) comprising one or more longitudinal slits (239) (figure 6P) configured to allow egress therethrough of CSF in the shunt lumen if a fluid pressure within the shunt lumen exceeds a body fluid pressure 
Regarding Claim 12 Heilman teaches the endovascular shunt implantation system of claim 11,  wherein the shunt device (200) further comprises a tubular connector (outer sheath, 229g) having a proximal portion secured to a distal end of the shunt body (figure 15B-15C), a distal portion secured to the distal shunt anchor (anchor, 229), and an open distal end (figure 15B-15C) located within the distal shunt anchor (229), the open distal end of the tubular connector (229g)  comprising the one or more CSF intake openings (paragraph 00172).
Regarding Claim 13 Heilman teaches the endovascular shunt implantation system of claim 12, wherein the tubular connector is radiopaque or otherwise has one or more radiopaque elements coupled thereto (Paragraph 00109).
Regarding Claim 14 Heilman teaches the endovascular shunt implantation system of claim 10, wherein the shunt body (200) comprises a flexible unreinforced polyurethane-silicone blend or other polymer (paragraph 00152).
 Regarding Claim 15 Heilman teaches the endovascular shunt implantation system of claim 1, wherein the inner surface feature of the guard member (200) comprises at least a partial bead of material (anti-thrombotic coating 221) applied to or molded as part of an inner surface of the guard member (200), and wherein the distal shuttle  portion comprises a wire mesh or cut tube (paragraph 00229) (Figure 46E-F).
Regarding Claim 17 Heilman teaches an endovascular shunt implantation system (figure 3A) (paragraph 00274), comprising a guide member (guidewire, 302) having a distal portion (distal portion, 202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012);
 a delivery catheter (304) movably coupled to the guide member (302), wherein a distal end of the delivery catheter (304) comprises or is otherwise coupled to a tissue penetrating element 
 and a guard member (304) at least partially disposed over, and movable relative to, the tissue penetrating element (306), the guard member (304) having an open distal end portion including an inner surface feature (370) configured to deflect the tissue penetrating element (306) away from the guide member when the tissue penetrating element (306) is translated distally relative to the guard or when the guard (304) ( paragraph 00182)  is withdrawn proximally relative to the tissue penetrating element (304) (figure 20B-D).
 Regarding Claim 18 Heilman teaches the endovascular shunt implantation system of claim 17, wherein the guard member comprises a tubular guard body (200) having a first guard body lumen (200) or recess configured to receive the penetrating element (306) , and one or more of pull wires (pull wires, 288), each having a distal portion (282) fixed within or otherwise attached to the guard body (200)(paragraph 00178), wherein the one or more pull wires (pull wires, 288) are configured to translate the guard body 6Attorney Docket No.: CV-006 US1(200) proximally or distally relative to the delivery catheter so as to at least partially expose or cover, respectively, the penetrating element (306) (Figure 19B and 20A)
Regarding Claim 19 Heilman teaches the endovascular shunt implantation system of claim 17, wherein the open distal end portion of the guard member (304) has a beveled or tapered portion (Figure 20B), and wherein the inner surface feature (370) is located on said beveled or tapered portion (paragraph 00128).
Regarding Claim 20 Heilman teaches the endovascular shunt implantation system of claim 17, wherein the guard member comprises a lumen configured to accommodate passage therethrough of the guide member (302), and wherein the inner surface feature of the guard member comprises at least 
Regarding Claim 22 Heilman teaches an endovascular shunt implantation system (paragraph 00274), comprising: a guide member (302) having a distal portion (202) configured for being deployed in an inferior petrosal sinus (IPS) of a patient (paragraph 0012); a delivery catheter (304) movably coupled to the guide member (202), wherein a distal end  (202) of the delivery catheter (304) comprises or is otherwise coupled to a tissue penetrating element (306), such that the delivery catheter and tissue penetrating element (306) are translatable relative to the distal portion of the guide member (202) (Figure 3B) within the IPS of the patient, the delivery catheter (304) comprising a lumen (304) in communication with an opening in the tissue penetrating element (306); and a shunt delivery shuttle (570) at least partially positioned within the lumen of, and movable relative to, the delivery catheter, the shunt delivery shuttle (570) comprising an elongate proximal pusher (310) coupled to a distal shuttle (570) portion configured to collapse around an elongate shunt body to thereby transport the shunt body through the delivery catheter lumen (paragraph 00240), wherein the distal shuttle (570) portion self-expands to release the shunt body (paragraph 0021) when the distal shuttle portion is advanced out of the delivery catheter lumen through the opening of the tissue penetrating element (306).
Regarding Claim 24 Heilman teaches the endovascular shunt implantation system of claim 22, The endovascular shunt implantation system of claim 22, wherein the elongate proximal pusher (penetrating member, 350) of the shunt delivery shuttle comprises a lumen (lumen, 355) (paragraph 00215).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (WO 2016070147 A1) in view of Westerfeld (US2015223908A1).
Regarding Claim 3 Heilman teaches the endovascular shunt implantation system of claim 2, further comprising a guide member pusher tool (302) configured for translating the respective guide member (302) and 3Attorney Docket No.: CV-006 US1 anchor relative to the IPS, and a pusher tool. However Heilman fails to disclose a handle. Westerfeld teaches a cannula for fluid delivery comprising (paragraph 009): a handle (handle 101) having a lumen extending therethrough (figure 2); and a tubular body (108) portion coupled to the handle (figure 1A and 1B), the tubular body portion comprising a lumen that is contiguous with or otherwise extends through the handle lumen (figure 2), the respective handle (101) and tubular body lumens being configured to receive the guide member (cannula, 108) , wherein the handle (101) is configured to allow selective engagement and release of a portion of the guide member extending proximally through the handle lumen for thereby pushing the guide member, and thus the tip (tip, 105), distally (paragraph 0011).Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pusher tool of Heilman to include a handle similar to that disclosed by Westerfeld in order to allow for the operator to push the pusher tool manually (paragraph 0011).
 Regarding Claim 6 Heilman in view of Westerfeld teaches the endovascular shunt implantation system of claim 3. However Hailman fails to disclose a handle. Westerfeld teaches a shunt wherein the handle (101) comprises a proximal facing surface (figure 1A and 1B) configured to mate with a human thumb or finger in order to selectively engage or release the guide member (108) using said thumb of finger (paragraph 0011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pusher tool of Heilman in view of Westerfeld to include a handle similar to that disclosed by Westerfeld in order to allow for the operator to push the pusher tool manually (paragraph 0011)
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2017075544 A1, US 20160143756 A1, and US 20140052047 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781          

/ANDREW J MENSH/Primary Examiner, Art Unit 3781